Dissenting Opinion by
Mr. Justice Jones :
In Turner v. Pennsylvania, 338 U. S. 62, the Supreme Court of the United States held that Turner’s confession of guilt of the felonious homicide (whereof the present appellant Johnson stands convicted) was coerced and should not have been admitted in evidence. Wherefore, the Supreme Court reversed this court’s judgment (see 358 Pa. 350, 368) which had affirmed Turner’s conviction of murder in the first degree with sentence of death.
Notwithstanding the able and painstaking opinion for the court, in the instant case, I am unable to distinguish, on any basis of relative integrity, between Turner’s confession and the confession of Johnson which was taken at the same time and introduced against him at his trial in the court below. The majority opinion, after stating that Turner “. . . was imprisoned between the time of his arrest and the magistrate’s hearing during exactly the same period as Johnson”, seeks to differentiate the *320two confessions on the ground that the interrogating officers devoted considerably more time to questioning Turner than they did Johnson. Whatever may have been the reason for that, it is my belief that the disqualification of a confession depends more upon the qualitative than the quantitative conduct of the interrogators although I recognize that the quantity may have some bearing on the quality. Both Turner and Johnson, along with a third confederate, one Lofton, signed their purported written confessions contemporaneously under the same custody and circumstances. Each signed his own confession which was then signed by his two confederates as witnesses; and all three confessions were introduced in evidence at the trial of Johnson, now under review, just as they had been at the trial of Turner. Both Turner and Johnson pleaded “Not Guilty” and repudiated their confessions.
The majority opinion reasons that the now invalidated Turner confession was not introduced in evidence against Johnson as a confession but on the theory that it contained charges against Johnson made in his presence which he did not deny or refute and which thereby became competent evidence against Johnson as admissions. Just what happens to the defendant’s constitutional right to stand mute when being charged with crime, I fail to understand despite the authority cited in the majority opinion for the procedure. Nor is it easy to see how the judicially rejected Turner confession can constitute a valid statement of charges against Johnson upon which his implied admission can be predicated.
I would reverse the judgment and'give Johnson the same legal rights already accorded Turner under the ruling of the Supreme Court, namely, a new trial with the alleged confessions excluded from evidence.